                          1    MICHAEL C. GHIZZONI, COUNTY COUNSEL
                               MARY PAT BARRY, SR. DEPUTY (Bar No. 148354)
                          2    COUNTY OF SANTA BARBARA
                               105 E. Anapamu St., Suite 201
                          3    Santa Barbara, CA 93101
                               (805) 568-2950 / FAX: (805) 568-2983
                          4    E-mail: mpbarry@co.santa-barbara.ca.us
                          5    Attorneys for Defendants
                               COUNTY OF SANTA BARBARA,
                          6    PHILIP FARLEY, JOHN GRUTTADAURIO,
                               JEREMY ROGERS and DESIREE THOME
                          7

                          8    THE LAW OFFICES OF JOHN L. BURRIS
                               DeWitt M. Lacy (Bar No. 258789)
                          9    9701 Wilshire Blvd., Ste. 1000
                               Beverly Hills, CA 90212
                          10   E-mail: dewitt.lacy@johnburrislaw.com
                          11   Attorneys for Plaintiff
                               RON ELY, by his Guardian Ad Litem
                          12   KIRSTEN ELY
                          13
                                                     UNITED STATES DISTRICT COURT
                          14
                                                   CENTRAL DISTRICT OF CALIFORNIA
                          15

                          16   RON ELY,                                     Case No: 2:20-cv-06549-DMG (SKx)

                          17

                          18                Plaintiff,
                                                                            [PROPOSED] STIPULATED
                          19                                                PROTECTIVE ORDER

                          20   vs.

                          21

                          22   COUNTY OF SANTA BARBARA,
                               ET AL.,                                      Magistrate Judge: Hon. Steve  Kim
                          23                                                Courtroom: 540 Roybal, 5th Fl.

                          24              Defendants.

                          25

                          26   1.    A.      PURPOSES AND LIMITATIONS
COUNTY COUNSEL
County of Santa Barbara   27         Discovery in this action is likely to involve production of confidential,
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   proprietary, or private information for which special protection from public

                                                                       1.
                          1    disclosure and from use for any purpose other than prosecuting this litigation
                          2    may be warranted. Accordingly, the parties hereby stipulate to and petition the
                          3    Court to enter the following Stipulated Protective Order. The parties
                          4    acknowledge that this Order does not confer blanket protections on all
                          5    disclosures or responses to discovery and that the protection it affords from
                          6    public disclosure and use extends only to the limited information or items that
                          7    are entitled to confidential treatment under the applicable legal principles. The
                          8    parties further acknowledge, as set forth in Section 12.3, below, that this
                          9    Stipulated Protective Order does not entitle them to file confidential information
                          10   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
                          11   and the standards that will be applied when a party seeks permission from the
                          12   court to file material under seal.
                          13         B.     GOOD CAUSE STATEMENT
                          14         This action is likely to involve confidential information for which special
                          15   protection from public disclosure and from use for any purpose other than
                          16   prosecution of this action is warranted. Such confidential information consists
                          17   of, among other things: personnel records of Defendants Santa Barbara County
                          18   Sheriff’s Office Deputy PHILIP FARLEY, Deputy JOHN GRUTTADAURIO,
                          19   Sr. Deputy JEREMY ROGERS, and Sgt. DESIREE THOME, and any other
                          20   peace officer made a party to this matter; records of administrative
                          21   investigations conducted by the Santa Barbara County Sheriff’s Office
                          22   concerning the officer-involved shooting from which this action arises and/or
                          23   other officer-involved shootings involving Defendant Sr. Deputy Rogers;
                          24   records of citizen’s complaint(s) made to and/or investigated by the Santa
                          25   Barbara County Sheriff’s Office, which may contain personal information of the
                          26   complainant, witnesses, or others, and related records of administrative
COUNTY COUNSEL
County of Santa Barbara   27   investigations) conducted by the Santa Barbara County Sheriff’s Office
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   concerning said citizen complaints; information otherwise generally unavailable

                                                                        2.
                          1    to the public, or which may be privileged or otherwise protected from disclosure
                          2    under state or federal statutes, court rules, case decisions, or common law.
                          3    Accordingly, to expedite the flow of information, to facilitate the prompt
                          4    resolution of disputes over confidentiality of discovery materials, to adequately
                          5    protect information that parties are entitled to keep confidential, to ensure that
                          6    the parties are permitted reasonable necessary uses of such material in
                          7    preparation for and in the conduct of trial, to address their handling at the end of
                          8    the litigation, and serve the ends of justice, a protective order for such
                          9    information is justified in this matter. It is the intent of the parties that
                          10   information will not be designated as confidential for tactical reasons and that
                          11   nothing be so designated without a good faith belief that it has been maintained
                          12   in a confidential non-public manner, and there is good cause why it should not
                          13   be part of the public record of this case.
                          14   2.     DEFINITIONS
                          15          2.1    Action: this pending federal law suit.
                          16          2.2    Challenging Party: a Party or Non-Party that challenges the
                          17   designation of information or items under this Order.
                          18          2.3    “CONFIDENTIAL” Information or Items: information (regardless
                          19   of how it is generated, stored or maintained) or tangible things that qualify for
                          20   protection under Federal Rule of Civil Procedure 26(c), and as specified above
                          21   in the Good Cause Statement.
                          22          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                          23   their support staff).
                          24          2.5    Designating Party: a Party or Non-Party that designates information
                          25   or items that it produces in disclosures or in responses to discovery as
                          26   “CONFIDENTIAL.”
COUNTY COUNSEL
County of Santa Barbara   27          2.6    Disclosure or Discovery Material: all items or information,
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   regardless of the medium or manner in which it is generated, stored, or

                                                                            3.
                          1    maintained (including, among other things, testimony, transcripts, and tangible
                          2    things), that are produced or generated in disclosures or responses to discovery
                          3    in this matter.
                          4          2.7    Expert: a person with specialized knowledge or experience in a
                          5    matter pertinent to the litigation who has been retained by a Party or its counsel
                          6    to serve as an expert witness or as a consultant in this Action.
                          7          2.8    House Counsel: attorneys who are employees of a party to this
                          8    Action. House Counsel does not include Outside Counsel of Record or any other
                          9    outside counsel.
                          10         2.9    Non-Party: any natural person, partnership, corporation,
                          11   association, or other legal entity not named as a Party to this action.
                          12         2.10 Outside Counsel of Record: attorneys who are not employees of a
                          13   party to this Action but are retained to represent or advise a party to this Action
                          14   and have appeared in this Action on behalf of that party or are affiliated with a
                          15   law firm which has appeared on behalf of that party, and includes support staff.
                          16         2.11 Party: any party to this Action, including all of its officers,
                          17   directors, employees, consultants, retained experts, and Outside Counsel of
                          18   Record (and their support staffs).
                          19         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                          20   Discovery Material in this Action.
                          21         2.13 Professional Vendors: persons or entities that provide litigation
                          22   support services (e.g., photocopying videotaping, translating, preparing exhibits
                          23   or demonstrations, and organizing, storing, or retrieving data in any form or
                          24   medium) and their employees and subcontractors.
                          25         2.14 Protected Material: any Disclosure or Discovery Material that is
                          26   designated as “CONFIDENTIAL.”
COUNTY COUNSEL
County of Santa Barbara   27         2.15 Receiving Party: a Party that receives Disclosure or Discovery
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   Material from a Producing Party.

                                                                        4.
                          1    3.    SCOPE
                          2          The protections conferred by this Stipulation and Order cover not only
                          3    Protected Material (as defined above), but also (1) any information copied or
                          4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                          5    compilations of Protected Material; and (3) any testimony, conversations, or
                          6    presentations by Parties or their Counsel that might reveal Protected Material.
                          7          Any use of Protected Material at trial shall be governed by the orders of
                          8    the trial judge. This Order does not apply to any dispositive motions. This Order
                          9    does not govern the use of Protected Material at trial.
                          10   4.    DURATION
                          11         Even after final disposition of this litigation, the confidentiality
                          12   obligations imposed by this Order shall remain in effect until a Designating
                          13   Party agrees otherwise in writing or a court order otherwise directs. Final
                          14   disposition shall be deemed to be the later of (1) dismissal of all claims and
                          15   defenses in this Action, with or without prejudice; and (2) final judgment herein
                          16   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
                          17   reviews of this Action, including the time limits for filing any motions or
                          18   applications for extension of time pursuant to applicable law.
                          19   5.    DESIGNATING PROTECTED MATERIAL
                          20         5.1    Exercise of Restraint and Care in Designating Material for
                          21   Protection. Each Party or Non-Party that designates information or items for
                          22   protection under this Order must take care to limit any such designation to
                          23   specific material that qualifies under the appropriate standards. The Designating
                          24   Party must designate for protection only those parts of material, documents,
                          25   items, or oral or written communications that qualify so that other portions of
                          26   the material, documents, items, or communications for which protection is not
COUNTY COUNSEL
County of Santa Barbara   27   warranted are not swept unjustifiably within the ambit of this Order.
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   ///

                                                                        5.
                          1          Mass, indiscriminate, or routinized designations are prohibited.
                          2    Designations that are shown to be clearly unjustified or that have been made for
                          3    an improper purpose (e.g., to unnecessarily encumber the case development
                          4    process or to impose unnecessary expenses and burdens on other parties) may
                          5    expose the Designating Party to sanctions.
                          6          If it comes to a Designating Party’s attention that information or items
                          7    that it designated for protection do not qualify for protection, that Designating
                          8    Party must promptly notify all other Parties that is withdrawing the inapplicable
                          9    designation.
                          10         5.2      Manner and Timing of Designations. Except as otherwise provided
                          11   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                          12   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
                          13   for protection under this Order must be clearly so designated before the material
                          14   is disclosed or produced.
                          15         Designation in conformity with this Order requires:
                          16         (a)      for information in documentary form (e.g., paper or electronic
                          17   documents, but excluding transcripts of depositions or other pretrial or trial
                          18   proceedings), that the Producing Party affix at a minimum, the legend
                          19   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                          20   contains Protected Material. If only a portion or portions of the material on a
                          21   page qualifies for protection, the Producing Party also must clearly identify the
                          22   protected portion(s) (e.g., by making appropriate markings in the margins).
                          23         A Party or Non-Party that makes original documents available for
                          24   inspection need not designate them for protection until after the inspecting Party
                          25   has indicated which documents it would like copied and produced. During the
                          26   inspection and before the designation, all of the material made available for
COUNTY COUNSEL
County of Santa Barbara   27   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   identified the documents it wants copied and produced, the Producing Party

                                                                        6.
                          1    must determine which documents, or portions thereof, qualify for protection
                          2    under this Order. Then, before producing the specified documents, the
                          3    Producing Party must affix the CONFIDENTIAL legend to each page that
                          4    contains Protected Material. If only a portion or portions of the material on a
                          5    page qualifies for protection, the Producing Party also must clearly identify the
                          6    protected portion(s) (e.g., by making appropriate markings in the margins).
                          7          (b)    for testimony given in depositions that the Designating Party
                          8    identify the Disclosure or Discovery Material on the record, before the close of
                          9    the deposition all protected testimony.
                          10         (c)    for information produced in some form other than documentary and
                          11   for any other tangible items, that the Producing Party affix in a prominent place
                          12   on the exterior of the container or containers in which the information is stored
                          13   the legend “CONFIDENTIAL.” If only a portion or portions of the information
                          14   warrants protection, the Producing Party, to the extent practicable shall identify
                          15   the protected portions(s).
                          16         5.3    Inadvertent Failures to Designate. If timely corrected, an
                          17   inadvertent failure to designate qualified information or items does not, standing
                          18   alone, waive the Designating Party’s right to secure protection under this Order
                          19   for such material. Upon timely correction of a designation, the Receiving Party
                          20   must make reasonable efforts to assure that the material is treated in accordance
                          21   with the provisions of this Order.
                          22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          23         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                          24   designation of confidentiality at any time that is consistent with the Court’s
                          25   Scheduling Order.
                          26         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
COUNTY COUNSEL
County of Santa Barbara   27   resolution process under Local Rule 37.1 et seq.
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   ///

                                                                         7.
                          1          6.3    The burden of persuasion in any such challenge proceeding shall be
                          2    on the Designating Party. Frivolous challenges, and those made for an improper
                          3    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                          4    parties) may expose the Challenging Party to sanctions. Unless the Designating
                          5    Party has waived or withdrawn the confidentiality designation, all parties shall
                          6    continue to afford the material in question the level of protection to which it is
                          7    entitled under the Producing Party’s designation until the Court rules on the
                          8    challenge.
                          9    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                          10         7.1    Basic Principles. A Receiving Party may use Protected Material
                          11   that is disclosed or produced by another party or by a Non-Party in connection
                          12   with this Action only for prosecuting, defending, or attempting to settle this
                          13   Action. Such Protected Material may be disclosed only to the categories of
                          14   persons and under the conditions described in this Order. When the Action has
                          15   been terminated, a Receiving Party must comply with the provisions of section
                          16   13 below (FINAL DISPOSITION).
                          17         Protected Material must be stored and maintained by a Receiving Party at
                          18   a location and in a secure manner that ensures that access is limited to the
                          19   persons authorized under this Order.
                          20         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                          21   otherwise ordered by the court or permitted in writing by the Designating Party,
                          22   a Receiving Party may disclose any information or item designated
                          23   “CONFIDENTIAL” only to:
                          24         (a)    the Receiving Party’s Counsel in this Action, as well as employees
                          25   of said Counsel to whom it is reasonably necessary to disclose the information
                          26   for this Action;
COUNTY COUNSEL
County of Santa Barbara   27         (b)    the officers, directors, and employees (including House Counsel) of
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                                        8.
                          1          (c)    Experts (as defined in this Order) and investigators of the
                          2    Receiving Party to whom disclosure is reasonably necessary for this Action and
                          3    who have signed the “Acknowledgment and Agreement to Be Bound (Exhibit
                          4    A);
                          5          (d)    the court and its personnel;
                          6          (e)    court reporters and their staff;
                          7          (f)    professional jury or trial consultants, mock jurors, and Professional
                          8    Vendors to whom disclosure is reasonably necessary for this Action and who
                          9    have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
                          10         (g)    the author or recipient of a document containing the information or
                          11   a custodian or other person who otherwise possessed or knew the information;
                          12         (h)    during their depositions, witnesses, and attorneys for witnesses, in
                          13   the Action to whom disclosure is reasonably necessary provided: (1) the
                          14   deposing party requests that the witness sign the form attached as Exhibit A
                          15   hereto; and (2) they will not be permitted to keep any confidential information
                          16   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
                          17   A), unless otherwise agreed by the Designating Party or ordered by the court.
                          18   Pages of transcribed deposition testimony or exhibits to depositions that reveal
                          19   Protected Material may be separately bound by the court reporter and may not
                          20   be disclosed to anyone except as permitted under this Stipulated Protective
                          21   Order; and
                          22         (i)    any mediator or settlement officer, and their supporting personnel,
                          23   mutually agreed upon by any of the parties engaged in settlement discussions.
                          24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                          25   PRODUCED IN OTHER LITIGATION
                          26         If a Party is served with a subpoena or a court order issued in other
COUNTY COUNSEL
County of Santa Barbara   27   litigation that compels disclosure of any information or items designated in this
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   Action as “CONFIDENTIAL,” that Party must:

                                                                        9.
                          1          (a)    promptly notify in writing the Designating Party. Such notification
                          2    shall include a copy of the subpoena or court order;
                          3          (b)    promptly notify in writing the party who caused the subpoena or
                          4    order to issue in the other litigation that some or all of the material covered by
                          5    the subpoena or order is subject to this Protective Order. Such notification shall
                          6    include a copy of this Stipulated Protective Order; and
                          7          (c)    cooperate with respect to all reasonable procedures sought to be
                          8    pursued by the Designating Party whose Protected Material may be affected.
                          9          If the Designating Party timely seeks a protective order in that other
                          10   litigation, then the Party served with the subpoena or court order shall not
                          11   produce any information designated in this action as “CONFIDENTIAL” before
                          12   a determination by the court from which the subpoena or order issued, unless the
                          13   Party has obtained the Designating Party’s permission. The Designating Party
                          14   shall bear the burden and expense of seeking protection in that court of its
                          15   confidential material and nothing in these provisions should be construed as
                          16   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                          17   directive from another court.
                          18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                          19   PRODUCED IN THIS LITIGATION
                          20         (a)    The terms of this Order are applicable to information produced by a
                          21   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                          22   information produced by Non-Parties in connection with this litigation is
                          23   protected by the remedies and relief provided by this Order. Nothing in these
                          24   provisions should be construed as prohibiting a Non-Party from seeking
                          25   additional protections.
                          26         (b)    In the event that a Party is required, by a valid discovery request, to
COUNTY COUNSEL
County of Santa Barbara   27   produce a Non-Party’s confidential information in its possession, and the Party
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   ///

                                                                        10.
                          1    is subject to an agreement with the Non-Party not to produce the Non-Party’s
                          2    confidential information, then the Party shall:
                          3                 (1)      promptly notify in writing the Requesting Party and the Non-
                          4    Party that some or all of the information requested is subject to a confidentiality
                          5    agreement with a Non-Party;
                          6                 (2)      promptly provide the Non-Party with a copy of the Stipulated
                          7    Protective Order in this Action, the relevant discovery request(s), and a
                          8    reasonably specific description of the information requested; and
                          9                 (3)      make the information requested available for inspection by
                          10   the Non-Party, if requested.
                          11         (c)    If the Non-Party fails to seek a protective order from this court
                          12   within 14 days of receiving the notice and accompanying information, the
                          13   Receiving Party may produce the Non-Party’s confidential information
                          14   responsive to the discovery request. If the Non-Party timely seeks a protective
                          15   order, the Receiving Party shall not produce any information in its possession or
                          16   control that is subject to the confidentiality agreement with the Non-Party before
                          17   a determination by the court. Absent a court order to the contrary, the Non-Party
                          18   shall bear the burden and expense of seeking protection in this court of its
                          19   Protected Material.
                          20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          21         If a Receiving Party learns that, by inadvertence or otherwise, it has
                          22   disclosed Protected Material to any person or in any circumstance not authorized
                          23   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                          24   notify in writing the Designating Party of the unauthorized disclosures, (b) use
                          25   its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
                          26   inform the person or persons to whom unauthorized disclosures were made of all
COUNTY COUNSEL
County of Santa Barbara   27   the terms of this Order, and (d) request such person or persons to execute the
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   ///

                                                                        11.
                          1    “Acknowledgment and Agreement to Be Bound” that is attached hereto as
                          2    Exhibit A.
                          3    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                          4    PROTECTED MATERIAL
                          5          When a Producing Party gives notice to a Receiving Party that certain
                          6    inadvertently produced material is subject to a claim of privilege or other
                          7    protection, the obligations of the Receiving Party are those set forth in Federal
                          8    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                          9    whatever procedure may be established in an e-discovery order that provides for
                          10   production without prior privilege review. Pursuant to Federal Rule of Evidence
                          11   502(d) and (3), insofar as the parties reach an agreement on the effect of
                          12   disclosure of a communication or information covered by the attorney-client
                          13   privileged or work product protection, the parties may incorporate their
                          14   agreement in the stipulated protective order submitted to the court.
                          15   12.   MISCELLANEOUS
                          16         12.1 Right to Further Relief. Nothing in this Order abridges the right of
                          17   any person to seek its modification by the Court in the future.
                          18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                          19   Protective Order no Party waives any rights it otherwise would have to object to
                          20   disclosing or producing any information or item on any ground not addressed in
                          21   this Stipulated Protective Order. Similarly, no Party waives any right to object
                          22   on any ground to use in evidence of any of the material covered by this
                          23   Protective Order.
                          24         12.3 Filing Protected Material. A Party that seeks to file under seal any
                          25   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                          26   may only be filed under seal pursuant to a court order authorizing the sealing of
COUNTY COUNSEL
County of Santa Barbara   27   the specific Protected Material at issue. If a Party’s request to file Protected
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   ///

                                                                        12.
                          1    Material under seal is denied by the court, then the Receiving Party may file the
                          2    information in the public record unless otherwise instructed by the court.
                          3    13.   FINAL DISPOSITION
                          4          After the final disposition of this Action, as defined in paragraph 4, within
                          5    60 days of a written request by the Designating Party, each Receiving Party
                          6    must return all Protected Material to the Producing Party or destroy such
                          7    material. As used in this subdivision, “all Protected Material” includes all
                          8    copies, abstracts, compilations, summaries, and any other format reproducing or
                          9    capturing any of the Protected Material. Whether the Protected Material is
                          10   returned or destroyed, the Receiving Party must submit a written certification to
                          11   the Producing Party (and, if not the same person or entity, to the Designating
                          12   Party) by the 60 days deadline that (1) identifies (by category, where
                          13   appropriate) all the Protected Material that was returned or destroyed and (2)
                          14   affirms that the Receiving Party has not retained any copies, abstracts,
                          15   compilations, summaries or any other format reproducing or capturing any of
                          16   the Protected Material. Notwithstanding this provision, Counsel are entitled to
                          17   retain an archival copy of all pleadings, motion papers, trial, deposition, and
                          18   hearing transcripts, legal memoranda, correspondence, deposition and trial
                          19   exhibits, expert reports, attorney work product, and consultant and expert work
                          20   product, even if such materials contain Protected Material. Any such archival
                          21   copies that contain or constitute Protected Material remain subject to this
                          22   Protective Order as set forth in Section 4 (DURATION).
                          23   ///
                          24   ///
                          25   ///
                          26   ///
COUNTY COUNSEL
County of Santa Barbara   27   ///
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   ///

                                                                       13.
                          1    14.   Any violation of this Order may be punished by any and all appropriate
                          2    measures including, without limitation, contempt proceedings and/or monetary
                          3    sanctions.
                          4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                          5    Dated: May 6, 2021               THE LAW OFFICES OF JOHN L. BURRIS
                          6                                      By: /S/ - DeWitt M. Lacy
                                                                     DeWitt M. Lacy
                          7                                      Attorneys for Plaintiff,
                                                                 RON ELY, by his Guardian Ad Litem
                          8                                      KIRSTEN ELY
                          9
                               Dated: May 6, 2021                MICHAEL C. GHIZZONI
                          10                                     COUNTY COUNSEL
                          11                                     By: /S/ - Mary Pat Barry
                                                                     Mary Pat Barry
                          12                                         Senior Deputy County Counsel
                                                                 Attorneys for Defendants,
                          13                                     COUNTY OF SANTA BARBARA,
                                                                 PHILIP FARLEY, JOHN GRUTTADAURIO,
                          14                                     JEREMY ROGERS and DESIREE THOME
                          15
                                            Attestation re: Signatures of Registered CM/ECF Filers
                          16
                                     Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I, Mary Pat Barry, as the
                          17
                               filer of this proposed Stipulated Protective Order, attest that all other signatories
                          18
                               listed on the signature page, and on whose behalf the filing is submitted, concur
                          19
                               in the filing’s content and have authorized the filing.
                          20
                               Dated: May 6, 2021
                          21                                     By: /S/ - Mary Pat Barry
                                                                     Mary Pat Barry
                          22                                         County of Santa Barbara
                                                                     Senior Deputy County Counsel
                          23

                          24   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                          25
                               Dated:       May 6, 2021
                          26
COUNTY COUNSEL
County of Santa Barbara   27
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                          28   Honorable Steve Kim
                               United States Magistrate Judge
                                                                        14.
                          1                                      EXHIBIT “A”
                          2           ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                          3

                          4
                               I,                                                    [print or type full name], of
                                                                                                   [print or type
                          5
                               full address], declare under penalty of perjury that I have read in its entirety and
                          6
                               understand the Stipulated Protective Order that was issued by the United States
                          7
                               District Court for the Central District of California on
                          8
                               ______________________ [date] in the case of Ron Ely v. County of Santa
                          9
                               Barbara, et al., Case No. 2:20-cv-06549-DMG-SK. I agree to comply with and
                          10
                               to be bound by all the terms of this Stipulated Protective Order and I understand
                          11
                               and acknowledge that failure to so comply could expose me to sanctions and
                          12
                               punishment in the nature of contempt. I solemnly promise that I will not disclose
                          13
                               in any manner any information or item that is subject to this Stipulated
                          14
                               Protective Order to any person or entity except in strict compliance with the
                          15   provisions of this Order. I further agree to submit to the jurisdiction of the
                          16   United States District Court for the Central District of California for the purpose
                          17   of enforcing the terms of this Order, even if such enforcement proceedings occur
                          18   after termination of this action. I hereby appoint
                          19          [print or type full name] of
                          20                                                   [print or type full address and
                          21   telephone number] as my California agent for service of process in connection
                          22   with this action or any proceedings related to enforcement of this Stipulated
                          23   Protective Order.
                          24   Date: ___________________________
                          25   City and State where sworn and signed: ________________________________

                          26   Printed name:
COUNTY COUNSEL
County of Santa Barbara   27
105 East Anapamu Street
Santa Barbara, CA 93101
                               Signature:
 (805) 568-2950
                          28

                                                                        15.
